DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, and 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US Pub No. 2016/0126478) in view of Lin (J. Mater. Chem., 2012, 22, 16114)
Regarding Claim 1-6, Zheng et al. teaches the following compound:
In the following compound, in regards to the claims, W is CN,T, V, X and Y are carbazole, and A is CF3 and Hydrogen, R1 is hydrogen

    PNG
    media_image1.png
    346
    430
    media_image1.png
    Greyscale



Zheng et al. is silent on one of A is CN.
	Lin et al. teaches an OLED compound which by the addition of a CN group in place of a Hydrogen group significantly improves thermal/morphological stabilities and increases electron affinity, while keeping electric transition energies unaltered and maintaining a high triplet energy [Abstract].
	Since Zheng et al. is concerned about providing improved stability of OLED devices [0005], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify “A” of Zheng et al. by replacing the H of Zheng et al. with the CN group of Lin et al. in order to significantly improves thermal/morphological stabilities and increases electron affinity, while keeping electric transition energies unaltered and maintaining a high triplet energy [Abstract].
Regarding Claim 7-8, within the combination above, modified Zheng et al. teaches wherein Rb is a one of a alky group [0030-0031, 0041].
Regarding Claim 15, within the combination above, modified Zheng et al. teaches a composition comprising:

(a) at least one organic molecule according to claim 1 as an emitter and/or host [0014, 0009, 0206-0207]; (b) one or more emitter and/or host materials different from the at least one organic molecule according to claim 1 [0207].
Regarding Claim 16, within the combination above, modified Zheng et al. teaches optoelectronic device comprising an organic molecule according to claim 1 [0006].
Regarding Claim 17, within the combination above, modified Zheng et al. teaches wherein the optoelectronic device is an organic light-emitting diode [0006].
Regarding Claim 18, within the combination above, modified Zheng et al. teaches wherein the organic molecule is one of an emitter and an absorber in the optoelectronic device [0009, 0096].
Regarding Claim 19, 22, and 25, within the combination above, modified Zheng et al. teaches comprising:
a substrate [glass cap, Fig. 1, 0202];
an anode [ITO, Fig. 2, 0202]:
a cathode [Al, Fig. 2, 0202], wherein the anode or the cathode is applied to the substrate [Fig. 1, 0202]; and
at least one light-emitting layer [2, Fig. 1, 0202, 0009, 0096] disposed between the anode and the cathode and which comprises the organic molecule [0009, 0096].
Regarding Claim 20 and 23, within the combination above, modified Zheng et al. teaches wherein the proportion of the organic molecule in the emitter or absorber is in the range of 1% to 80% [0207-0208].
Regarding Claim 21, within the combination above, modified Zheng et al. teaches a optoelectronic device comprising an organic molecule according to claim 2 [see rejection above, 0009].
Regarding Claim 24, within the combination above, modified Zheng et al. teaches an optoelectronic device comprising the composition according to claim 15 [see rejection above, 0162].
Regarding Claim 26, within the combination above, modified Zheng et al. teaches wherein the optoelectronic device is an organic light-emitting diode [0009].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.